CHIEF JUSTICE                                                              NUECES COUNTY COURTHOUSE
  ROGELIO VALDEZ                                                           901 LEOPARD, 10TH FLOOR
                                                                           CORPUS CHRISTI, TEXAS 78401
JUSTICES                                                                   361-888-0416 (TEL)
  NELDA V. RODRIGUEZ                                                       361-888-0794 (FAX)
  DORI CONTRERAS GARZA
  GINA M. BENAVIDES                                                        HIDALGO COUNTY
  GREGORY T. PERKES                                                        ADMINISTRATION BLDG.
  NORA L. LONGORIA
                                 Court of Appeals                          100 E. CANO, 5TH FLOOR
                                                                           EDINBURG, TEXAS 78539
CLERK                                                                      956-318-2405 (TEL)
  DORIAN E. RAMIREZ
                              Thirteenth District of Texas                 956-318-2403 (FAX)

                                                                           www.txcourts.gov/13thcoa
                                        September 1, 2015


      Hon. Abel Acosta
      Court of Criminal Appeals
      201 W. 14th Street, Room 106
      Austin TX 78701

      Re:       Cause No. 13-13-00382-CR
      Tr.Ct.No. F12-00533-V
      Style:    STEVEN BREED v. THE STATE OF TEXAS


             The record in the above cause was this day electronically submitted to the Court
      of Criminal Appeals.


                                                    Very truly yours,


                                                    Dorian E. Ramirez, Clerk

      DER:ch

      cc:    Mr. Steven Breed
             Hon. Katherine A. Drew (DELIVERED VIA E-MAIL)
             Hon. G. Brian Garrison (DELIVERED VIA E-MAIL)
             Hon. Craig Watkins (DELIVERED VIA E-MAIL)